/-_\
NOTE: ThiS order is nonprecedential
United States Court of AppeaIs for
the FederaI Circuit
RONALD G. DELOACH,
C'laim0:nt-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, ~
Respon.den,t-Appellee.
2011-7147 _
Appeal from the United States C0urt of Appeals for
Veterans C1aims in case no. 08-2532, Judge Frank Q.
Nebeker.
ON MOTION
0 R D E R
Eric K. Shinseki, Secretary of Veterans Affairs, moves
for a 14-day extension of time, until February 13, 2012, to
file his response brief.
Up0n consideration thereof

DEL0AcH v. DvA
IT ls ORDERED THAT:
The motion is g“ranted.
2
FoR THE COURT
 3 l 2012 /s/§1§n Horbaly
Date J an H0rba1y
cc: Ig0r V. Ti1nofeyev, Esq.
C1erk
Meredyth Cohen Havasy, Esq. F"_En
U.S. COURT 0F APPEALS FOR
52 1 THE FEDERAL C|RBUIT
JAN 31 2012
JAN HOHBALY
- CLEBK